Citation Nr: 0127121	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a pterygium of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision which denied an increased 
(compensable) rating for postoperative residuals of a 
pterygium of the left eye.  An RO hearing was held in 
December 1999, and a Board videoconference hearing was held 
in September 2001.  At the Board hearing, the veteran 
submitted additional medical records and waived RO 
consideration of same.  38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

The veteran's service-connected postoperative residuals of a 
pterygium of the left eye are manifested by some scarring 
which does not interfere with vision, and a left eye 
pterygium is not currently present.  The veteran has other 
visual problems with both eyes which are not part to the 
service-connected postoperative residuals of a pterygium of 
the left eye.


CONCLUSION OF LAW

The criteria for a compensable rating for postoperative 
residuals of a pterygium of the left eye are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6034, 6079 and Table V (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from July 1956 to July 
1960.  His service medical records show that in 1959 a 
pterygium was surgically removed from the left eye.  At the 
1960 service separation examination, the eyes were normal on 
clinical evaluation, and vision was 20/20 in both eyes.  It 
was noted that a pterygium had been removed from the left 
eye, and there were no related complaints or sequelae.

VA medical records show that the veteran underwent resection 
of a recurrent left eye pterygium, with a free conjunctival 
graft, in March 1993.  On VA examination in May 1993, the 
diagnosis was pterygium, status post removal in the left eye, 
doing well.

In June 1993, the RO granted service connection and a 
noncompensable rating for postoperative residuals of a left 
eye pterygium.

Later medical records show problems with both eyes which have 
not been related to the service-connected postoperative 
residuals of a left eye pterygium.  On VA examination in 
September 1995, the diagnoses were status post pterygium 
removal of the left eye, cataract cortical of the left eye, 
myopia of the right eye, hyperopia of the left eye, and 
presbyopia.

VA treatment records since 1996 show that the veteran was 
seen on occasion with type-II diabetes mellitus, bilateral 
amaurosis, and declining visual acuity of an unknown 
etiology.  In June 1997, he was seen with declining visual 
acuity secondary to cataracts.  In December 1998, he 
underwent a CT scan and pre-MRI screening of the head due to 
transient blindness of both eyes.  The CT scan was noted to 
be within normal limits.  The pre-MRI screening found no 
evidence of foreign body in the orbits or brain.  In February 
1999, the veteran underwent the ordered magnetic resonance 
angiography (MRA) and magnetic resonance imaging (MRI).  The 
MRA was negative.  However, the MRI revealed a one-centimeter 
cavenous angioma in the left cerebellum and multiple non-
specific subcortical white matter which the examiner felt 
might reflect ischemia/infarcts.

In February 1999, the veteran filed his current claim for an 
increased (compensable) rating for postoperative residuals of 
a left eye pterygium.

He was afforded a VA eye examination in March 1999.  He had 
complaints of intermittent loss of vision, which occured in 
both eyes simultaneously and lasted approximately 30-35 
seconds.  It was noted that a pterygium of the left eye had 
previously been removed.  On current examination, his 
corrected visual acuity was shown to be 20/20 in the right 
eye and 20/30 +2 in the left eye.  Refractive error was 
indicated.  His external examination of the eyes was within 
normal limits.  His pupillary reactions and extraocular 
muscle functions were normal.  His intraocular pressure was 
15/14 by applanation.  Slit lamp examination revealed no 
abnormalities of the right eye.  On the left, there was old 
superficial scarring, nasally on the cornea, and it was noted 
this did not impinge on the visual axis.  The remainder of 
the slit lamp examination was noted to be within normal 
limits with the exception of some small cortical opacities on 
the lens of both eyes.  His dilated fundoscopic examination 
revealed no abnormalities.  He did not complain of diplopia.  
His visual fields were plotted on the Goldmann perimeter and 
were noted to be essentially full.  Keratometer readings were 
performed on the left eye, which revealed astigmatism, 
consistent with that found by refraction.  There were no 
irregular mires.  The diagnoses were status post pterygium 
surgery of the left eye with peripheral corneal scarring, 
myopia of the right eye, hyperopia of the left eye, bilateral 
astigmatism, and bilateral presbyopia.

An October 1999 VA hospital summary reflects that the veteran 
was admitted to the hospital for purposes of undergoing a 
right total knee replacement.  During the hospital course, an 
EEG and a sleep-deprived EEG were done to rule-out seizure 
disorder secondary to the veteran's history of transient 
blindness lasting approximately 4-seconds.  Both EEGs were 
normal.

In December 1999, the veteran and his spouse presented 
testimony at an RO hearing.  The veteran stated that he 
believed a nerve was clipped during his eye operation.  He 
said that his vision had been getting worse for several years 
and he had been having spells of blindness occurring monthly 
in both eyes.  The veteran indicated that these spells were 
not painful, and the his VA physicians had been unable to 
determine the cause.  The veteran's spouse testified that he 
had been having spells for several years and said that his 
symptoms were in the same area where the pterygium was 
located.

A May 2000 VA hospital summary reflects that the veteran was 
admitted to the hospital with a history of episodes of sudden 
loss of vision of unknown etiology.  It was noted he had been 
treated for transient ischemic attacks in the past, and 
recent studies showed a cerebellar hemorrhage on the left.  
On admission it was noted there was a concern regarding a 
giant cell temporal arteritis.  Additional studies were 
performed in the hospital.  The veteran had no further visual 
loss while in the hospital; however, he complained of mild 
headaches.  He was noted to be otherwise stable.  Repeat MRI 
showed no encroachment of the old hemorrhage and no focal 
lesion in the vasculature.  No arteriovenous malformation or 
aneurysm was seen.  The discharge diagnoses were headache 
with transient visual loss, and old left cerebellar 
hemorrhage.

A September 2000 statement from a VA physician relates that 
the veteran suffered from a neurologic deficit of unknown 
etiology, as well as an adjustment disorder with depressed 
mood.

A September 2001 VA clinical record indicates that the 
veteran was seen with a complaint of a blind spell without 
pain in both eyes, lasting about 45-seconds, that occurred on 
the previous day.  He said such spells usually occurred with 
pain.  He said his vision was worse.  His corrected visual 
acuity was shown to be 20/70-2 in the right eye and 20/80+1 
in the left eye.  Refractive error was indicated.  The 
diagnoses were bilateral cataracts, history of transient 
ischemic attack (TIA), diabetes mellitus without bilateral 
ocular complications, and presbyopia.

In September 2001, the veteran and his spouse presented 
testimony at a Board videoconference hearing.  The veteran 
indicated that he can no longer drive or go many places 
without his spouse, or do certain activities, because of his 
decrease in visual acuity.  He said  that the growth on his 
left eye had not grown back.  The veteran's spouse stated 
that his service-connected disorder affected his daily living 
activity quite severely.  She stated that she had to take him 
everywhere on account of the fact that he did not see things 
and bumped into things.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a compensable rating for service-
connected postoperative residuals of a pterygium of the left 
eye.  Pertinent medical records have been obtained, a VA 
examination has been provided, and RO and Board hearings have 
been conducted.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620-45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for an increased 
rating, the more recent evidence may be the most relevant, as 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Pterygiums are to be rated on the basis of loss of vision, if 
any.  38 C.F.R. § 4.84a, Diagnostic Code 6034.  

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better, and it is rated 10 
percent when it is 20/50, 20/70, or 20/100.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 and Table V.

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14.

After applying the above criteria to the facts in this case, 
the Board finds that a compensable disability rating for 
service-connected postoperative residuals of a pterygium of 
the left eye is not warranted.  

A pterygium is a type of growth on the eyeball.  A left eye 
pterygium was removed in service in 1959, and a recurrent 
left eye pterygium was removed in 1993.  Later medical 
records show no recurrent left eye pterygium, and the veteran 
acknowledges this.

At the 1999 compensation examination of the eyes, there was 
no left eye pterygium.  It was noted that the left eye had 
some old superficial scarring, nasally to the cornea, in the 
area where the pterygium had been removed, but this scarring 
did not impinge on the visual axis.  This evidence shows that 
postoperative scarring on the left eye from removal of the 
pterygium does not interfere with vision.  Later medical 
records, including the 2001 outpatient evaluation of the 
eyes, do not suggest that service-connected postoperative 
residuals of a left eye pterygium are causing any impairment 
of vision.

The medical records from recent years show the veteran has 
several other problems with both of his eyes, and he has been 
evaluated for episodes of temporary loss of vision in both 
eyes.  The contents of these medical records indicate that 
these other problems with both eyes have nothing to do with 
the service-connected postoperative residuals of a left eye 
pterygium.  While the veteran and his wife contend to the 
contrary, they are laymen and have no competence to give a 
medical opinion on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As noted, the 
Board may not consider manifestations not resulting from 
service-connected disease or injury in rating the service-
connected disability.  38 C.F.R. § 4.14.  

The weight of the credible evidence demonstrates that the 
veteran's service-connected postoperative residuals of a 
pterygium of the left eye are manifested by some scarring 
which does not interfere with vision, and a pterygium is not 
currently present.  His other visual problems with both eyes 
are not part of the service-connected condition.  As the 
service-connected postoperative residuals of a pterygium of 
the left eye are not causing any impairment of vision, a 
noncompensable rating is warranted.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a compensable disability 
evaluation for service-connected postoperative residuals  of 
a pterygium of the left eye.  Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased evaluation for postoperative residuals of a 
pterygium of the left eye is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

